MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Dec 20 2019, 8:47 am
court except for the purpose of establishing                                 CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Kurt A. Young                                           Curtis T. Hill, Jr.
Nashville, Indiana                                      Attorney General of Indiana
                                                        Samuel J. Dayton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jordan Phillip Taber,                                   December 20, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-903
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Sheila A. Carlisle,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        49G03-1708-MR-29848



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-903 | December 20, 2019                 Page 1 of 13
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Jordan Taber (Taber), appeals his conviction for murder,

      a felony, Ind. Code § 35-42-1-1(1).


[2]   We affirm.


                                                   ISSUE
[3]   Taber presents this court with two issues on appeal, which we consolidate and

      restate as the following single issue: Whether the trial court abused its

      discretion in admitting into evidence his statement to the police.


                      FACTS AND PROCEDURAL HISTORY
[4]   In the late hours of June 3, 2017, Raeshawn Lawrence (Lawrence), Brandan

      Key (Key), Evenbay Settles (Settles), and Fairly Griffie (Griffie), were smoking

      marijuana and drinking alcohol. All four men were in a vehicle being driven by

      Key. First, the group went to a party in Avon, Indiana, and left after about

      thirty minutes. Then, at the suggestion of Griffie, Key drove them to a birthday

      party at Carriage House Apartments in Indianapolis, Indiana. They arrived

      between 11:00 p.m. and midnight.


[5]   After about twenty minutes, a group of three men arrived at the birthday party.

      One of the men, who had short hair, was Johnny Talley (Talley), and the other,

      who had a long “fuzzy ponytail,” was Taber. (Transcript Vol. II, p. 102).

      According to Lawrence, Talley had a “gun on his waist,” and, moments after

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-903 | December 20, 2019   Page 2 of 13
      arriving at the party, Talley “aggressively” approached Griffie for “a couple of

      seconds,” but they eventually “just shook hands.” (Tr. Vol. II, pp. 101, 104).

      At some point during the party, Lawrence heard Talley state, “Let’s squash

      this.” (Tr. Vol. II, p. 108).


[6]   After spending about an hour at the birthday party, Lawrence, Key, Settles, and

      Griffie decided to leave. When they got to Key’s vehicle, Griffie did not get

      inside; instead, he turned around and walked away. After about thirty seconds,

      multiple gunshots were fired. Key backed the car out of the parking space and

      drove toward Griffie. Settles and Lawrence exited the vehicle and found Griffie

      lying on the ground with multiple gunshot injuries to his chest. Lawrence

      observed Griffie’s gun resting on the ground next to Griffie. As Settles and

      Lawrence tried to place Griffie inside the vehicle, Lawrence saw Taber come

      around the corner of an apartment building, and Taber began shooting toward

      Key’s vehicle. Lawrence and Settles ducked and got inside Key’s vehicle, and

      Key drove to a different location in the apartment complex. In the meantime,

      Taber walked toward Griffie and took Griffie’s gun. Lawrence observed

      Taber’s actions. Moments later, Lawrence saw a “blue sports car” speed away

      “[v]ery fast.” (Tr. Vol. II, p. 112). Lawrence, Settles, and Key returned to

      where Griffie was and called 9-1-1.


[7]   At around 1:30 a.m. on June 4, 2017, Officer Scott Highland (Officer Highland)

      of the Speedway Police Department was dispatched to the scene. Upon

      arriving, Officer Highland found Griffie lying on the ground, and Griffie had
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-903 | December 20, 2019   Page 3 of 13
      several bullet holes through his shirt. Using scissors from his first aid kit, he cut

      Griffie’s shirt and applied gauze to Griffie’s chest wounds. Griffie struggled to

      breathe, was unable to talk, and he eventually died on the scene.


[8]   At around 1:57 a.m., Detective Erika Jones (Detective Jones) and other

      detectives of the Indianapolis Metropolitan Police Department arrived at the

      scene. Detective Jones encountered Lawrence and Key, and she transported

      them to the homicide office to obtain their taped statements. After conducting

      the interviews, Detective Jones received information from Griffie’s mother that

      Griffie had “been having a beef” with a man named “Johnny.” (Tr. Vol. III, p.

      59). Griffie’s mother also provided Detective Jones with a screen shot of

      Johnny’s Facebook profile. Johnny’s Facebook profile name was “James

      Slaughter,” and upon further research, Detective Jones discovered that

      Johnny/James Slaughter was Talley, an associate of Taber. (Tr. Vol. III, p.

      59). Also, while looking through Talley’s Facebook photos and list of friends,

      Detective Jones was looking for the shooter, who might have had “long stringy

      hair” pulled back in a ponytail. (Tr. Vol. III, p. 62). Detective Jones found a

      photo of a man that matched the description she was looking for and the profile

      name for the man displayed on Facebook was “Julio Hernandez.” (Tr. Vol. III,

      p. 62). Upon cross-referencing Julio Hernandez’s date of birth as listed on

      Facebook with BMV records, Detective Jones discovered that Julio Hernandez

      was Taber. Following her research, Detective Jones assembled separate photo

      arrays which included Taber and Talley.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-903 | December 20, 2019   Page 4 of 13
[9]    A few hours after the shooting, Detective Jones talked to Lawrence and showed

       him the photo arrays. Lawrence, who had seen Taber shooting at the scene,

       stated, “[t]hat’s the dude.” (Tr. Vol. II, p. 12). Lawrence proceeded to circle

       and sign his name beside Taber’s photo. Detective Jones also showed the photo

       arrays to Key. Key was unable to recognize Taber from the lineup, but he

       recognized Talley. Settles recognized Taber in one of the photo arrays, but

       since he was “going through a lot” at the time, he did not want his “name on

       any paperwork.” (Tr. Vol. II, p. 198).


[10]   On June 6, 2017, Detective Jones telephoned Talley and asked if he would be

       willing to speak with her at the homicide office in Indianapolis. Talley

       accepted the invitation, and he informed Detective Jones that he would be

       accompanied by his attorney. Detective Jones called Talley’s attorney to

       confirm Talley’s story. Talley’s attorney indicated that it was true he was

       accompanying Talley and that they were on their way. Talley’s attorney added

       that Taber was accompanying them since Taber wanted to speak with Detective

       Jones. Talley’s attorney indicated that he was only representing Talley and not

       Taber.


[11]   When Talley, Talley’s attorney, and Taber arrived at the homicide office,

       Detective Jones and her partner, Detective Gray Smith (Detective Smith),

       directed Talley and his attorney to the conference room. Since “there was not a

       section for anyone to just kind of sit and wait,” Taber was ushered into an

       interview room. (Tr. Vol. II, p. 14). For about an hour, Detective Jones
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-903 | December 20, 2019   Page 5 of 13
       questioned Talley. In the course of the interview, Talley asserted that during

       the shooting, he saw Griffie pull a “gun out on [] Taber” and fire “a shot.” (Tr.

       Vol. II, p. 15).


[12]   After completing Talley’s interview, Detectives Jones and Smith entered the

       interview room where Taber was waiting and introduced themselves. Detective

       Jones then read Taber his Miranda warnings. Taber stated that he had a GED

       and understood English, and when he was asked to sign the waiver form, Taber

       stated that he “wanted to have a lawyer” present. (Tr. Vol. II, p. 16).

       Detectives Jones and Smith terminated the interview and began packing up.

       Taber, however, stated that he wanted to “give a statement, but he [did] not

       want all the trick questions.” (Tr. Vol. II, p. 17). Detective Jones explained to

       Taber that since he had invoked the right to have an attorney present, she could

       not question him further. Taber then asked Detective Jones if he “had to stay []

       there” or “he had to wait until he had an attorney.” (Tr. Vol. II, p. 17).

       Detective Jones informed Taber that he “was not free to leave.” (Tr. Vol. II, p.

       17). At that moment, Taber changed his mind and stated that “he wanted to

       give a statement [] without an attorney.” (Tr. Vol. II, p. 18). Detectives Jones

       and Smith left the room, and Detective Jones intended to consult the prosecutor

       as to whether she would be permitted to question Taber since he had waived his

       right to counsel.


[13]   While Detectives Jones and Smith were out of the room, on two occasions

       Taber stood up and knocked on the door to get the detectives’ attention. As
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-903 | December 20, 2019   Page 6 of 13
       soon as Detectives Jones and Smith reentered the interview room, Taber

       pointed at the seat Detective Jones had recently vacated and stated

       unequivocally that he wanted to give a statement. Detective Jones again read

       Taber his Miranda warnings. Taber stated that he understood his rights, and he

       signed a waiver. During a two-and-a-half-hour interview, Taber admitted that

       at some point during the shooting, he “pulled out a gun and then [] closed [his]

       eyes and then [] just got to shooting.” (State’s Exh. Vol. I, p. 40). Given that

       there was more than one gun fired, and pending the results of a forensic firearm

       examination, Taber was permitted to leave after the interview. The results of

       the forensic examination were released in July 2017, and Taber was arrested.


[14]   On August 15, 2017, the State filed an Information, charging Taber with Count

       I, murder, a felony, and Count II, unlawful possession of a firearm by an SVF,

       a Level 4 felony. On February 14, 2019, Taber filed a motion to suppress the

       statement he gave to Detectives Jones and Smith. The trial court conducted a

       hearing on March 6, 2019 but denied Taber’s motion. A bifurcated jury trial

       was held on March 18 through March 20, 2019. During the first phase, the jury

       found Taber guilty of murder, and there was no need for a second phase since

       the State moved to dismiss the Level 4 felony unlawful possession of a firearm

       by an SVF charge. On March 27, 2019, the trial court conducted a sentencing

       hearing and sentenced Taber to sixty years in the Department of Correction.


[15]   Taber now appeals. Additional information will be provided as necessary.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-903 | December 20, 2019   Page 7 of 13
                               DISCUSSION AND DECISION
                                        I. Admission of the Evidence

[16]   When ruling on the admissibility of evidence, the trial court is afforded broad

       discretion, and we will only reverse the ruling upon a showing of abuse of

       discretion. Gibson v. State, 733 N.E.2d 945, 951 (Ind. Ct. App. 2000). An abuse

       of discretion involves a decision that is clearly against the logic and effect of the

       facts and circumstances before the court. Id. We consider the evidence most

       favorable to the trial court’s ruling and any uncontradicted evidence to the

       contrary to determine whether there is sufficient evidence to support the ruling.

       Id.


[17]   Taber first contends that he was unlawfully detained, which was a violation of

       his rights under the Fourth Amendment of the United States Constitution. As

       such, Taber contends that the trial court abused its discretion by admitting his

       statement to Detectives Jones and Smith. Further, Taber claims that his Fifth

       Amendment rights under the United States Constitution were violated when

       Detectives Jones and Smith continued questioning him even after he had

       demanded an attorney.


                                     II. Fourth Amendment Violation

[18]   Taber argues that shortly after he arrived at the homicide office, he was held in

       a locked interrogation room, and Detective Jones subsequently informed him

       he was not free to leave. Taber contends that the statement he offered thereafter

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-903 | December 20, 2019   Page 8 of 13
       “was a direct result of that illegal detention,” and his Fourth Amendment rights

       under the United States Constitution were violated. (Appellant’s Br. p. 21). In

       response, the State argues that because Detective Jones had probable cause to

       detain Taber, his Fourth Amendment rights were not violated.


[19]   The Fourth Amendment of the United States Constitution declares “[t]he right

       of the people to be secure in their persons, houses, papers, and effects, against

       unreasonable searches and seizures, shall not be violated.” Krise v. State, 746
N.E.2d 957, 961 (Ind. 2001). The Fourth Amendment’s prohibition on

       unreasonable searches and seizures applies not only to searches and seizures of

       property, but also to physical apprehension of persons, such as arrests. Roberts

       v. State, 599 N.E.2d 595, 598 (Ind. 1992). In general, police must have a

       warrant to make an arrest. Thomas v. State, 81 N.E.3d 621, 625 (Ind. 2017). An

       officer may, however, arrest a suspect without a warrant if he observes the

       suspect committing a crime, or if the officer has probable cause to believe that

       the suspect has committed a felony. Sears, 668 N.E.2d at 666-67.


[20]   “Probable cause to arrest arises when, at the time of the arrest, the arresting

       officer has knowledge of facts and circumstances, which would warrant a

       person of reasonable caution to believe that the defendant committed the

       criminal act in question.” Id. at 626 (citing Sears, 668 N.E.2d at 667). The

       amount of evidence necessary to satisfy the probable cause requirement for a

       warrantless arrest is evaluated on a case-by-case basis. Id. Rather than

       requiring “a precise mathematical computation, probable cause is grounded in
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-903 | December 20, 2019   Page 9 of 13
       notions of common sense.” Id. (citing Ogle v. State, 698 N.E.2d 1146, 1148

       (Ind. 1998)). “A police officer’s subjective belief as to whether he has probable

       cause to arrest a defendant has no legal effect. Instead, the police officer’s

       actual knowledge of objective facts and circumstances is determinative.” State

       v. Parrott, 69 N.E.3d 535, 543 (Ind. Ct. App. 2017), trans. denied. “The ultimate

       determination of probable cause is reviewed de novo.” Id.


[21]   Contesting the existence of probable cause, Taber claims that at the time

       Detective Jones interviewed him, there was no “warrant for [his] arrest and no

       charges had been filed against him.” (Appellant’s Br. p. 21). Thus, Taber

       contends that his “statement was a direct result of [an] illegal detention.”

       (Appellant’s Br. p. 21).


[22]   As to whether Detective Jones and other officers had probable cause to lawfully

       detain Taber in the interview room, the record reveals that prior to Taber’s

       voluntary visit to the homicide office, Detective Jones had questioned

       Lawrence regarding the shooting. Lawrence stated that Taber had fired several

       shots at Griffie and toward Key’s vehicle. Lawrence had also stated that he had

       seen Griffie with a gun at the birthday party, and after Griffie had been shot, he

       saw Taber take Griffie’s gun which was lying on the ground next to Griffie.

       Additionally, from the photo arrays prepared by Detective Jones, Lawrence

       identified Taber as one of the people who fired shots on the day Griffie was

       shot. Based on Lawrence’s statement, Detective Jones determined that Taber

       was not free to leave since he was the lead suspect in the homicide. Also,
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-903 | December 20, 2019   Page 10 of 13
       Detective Jones believed that Taber could have been charged with “theft from

       stealing [Griffie’s] firearm, possibly robbery, possibly criminal recklessness for

       firing the gun at the back of [Key’s] vehicle.” (Tr. Vol. II, p. 18).


[23]   Under the facts and circumstances of this case, a person of reasonable caution

       in Detective Jones’ position could have concluded that Taber had committed

       several felony offenses, thus, we cannot hold that Taber’s detainment at the

       homicide office violated Taber’s Fourth Amendment rights under the United

       States Constitution. Thus, we hold that his statement was admissible, and the

       trial court did not abuse its discretion.


                                     III. Fifth Amendment Violation

[24]   Taber further contends that his questioning was improper because it continued

       after he requested to have counsel present. Taber, therefore, asserts that his

       confession was not freely and voluntarily given and that his Fifth Amendment

       rights under the United States Constitution were violated.


[25]   It is undisputed that Taber was in custody when Detective Jones informed

       Taber that he was not free to leave the interview room. When a person is

       questioned by law enforcement officers after being taken into custody, that

       person must first “be warned that he has a right to remain silent, that any

       statement he does make may be used as evidence against him, and that he has a

       right to the presence of an attorney, either retained or appointed.” Miranda v.

       Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602, 1612, 16 L. Ed. 2d 694 (1966). Once

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-903 | December 20, 2019   Page 11 of 13
       the accused requests counsel, “the interrogation must cease until an attorney is

       present.” Carr v. State, 934 N.E.2d 1096, 1102 (Ind. 2010) (citing Edwards v.

       Arizona, 451 U.S. 477, 482, 101 S. Ct. 1880, 1883, 68 L. Ed. 2d 378 (1981)).

       Future interrogation is allowed only when it is shown by a preponderance of

       the evidence that the accused initiated further discussions and knowingly and

       intelligently waived the right to counsel he had earlier invoked. Smith v. Illinois,

       469 U.S. 91, 95, 105 S. Ct. 490, 83 L. Ed. 2d 488 (1984).


[26]   In the present case, Taber was willingly present at the homicide office.

       Detective Jones testified that since “there was not a section for anyone to just

       kind of sit and wait,” Taber was taken to an interview room. (Tr. Vol. II, p.

       14). When Detectives Jones and Smith concluded their interview with Talley,

       they entered the room where Taber was waiting. Detective Jones immediately

       read Taber his Miranda warnings and asked Taber to sign the waiver of rights

       form. Taber invoked his right to an attorney. Detectives Jones and Smith

       terminated the interview and proceeded to exit the room. At that moment,

       Taber changed his mind and stated that “he wanted to give a statement []

       without an attorney.” (Tr. Vol. II, p. 18). Detective Jones ultimately left the

       room to consult the prosecutor as to whether she would be permitted to

       question Taber since he had waived his right to counsel. A short while later,

       Taber reinitiated communication with the detectives by knocking on the door.

       When Detective Jones reentered the interview room, she asked Taber what his

       knock meant, and Taber explicitly stated that he wanted to give a statement

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-903 | December 20, 2019   Page 12 of 13
       without an attorney. Detective Jones again read Taber his Miranda warnings

       and asked whether he understood them. Taber answered affirmatively and

       signed the waiver. Detective Jones then proceeded with the interrogation, and

       Taber made an incriminating statement.


[27]   While Taber had unequivocally invoked his right to counsel at the initial

       encounter, he knowingly and intelligently waived that right by reinitiating

       conversation with Detective Jones. Because Taber initiated further

       communication, Taber voluntarily chose to forego his right to counsel.

       Detective Jones readvised Taber of his Miranda rights. Taber said he

       understood, and he then made an incriminating statement. These facts strongly

       suggest that Taber issued a voluntary statement, and we conclude that the trial

       court did not abuse its discretion by admitting Taber’s statement.


                                             CONCLUSION
[28]   Based on the foregoing, we conclude that Taber’s Fourth and Fifth Amendment

       rights under the United States Constitution were not violated, and the trial

       court did not abuse its discretion by admitting Taber’s statement.


[29]   Affirmed.


[30]   Baker, J. and Brown, J. concur




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-903 | December 20, 2019   Page 13 of 13